IN THE SUPREME COURT OF THE STATE OF DELAWARE


  LEONDRE M. WILLIAMS,                         §
                                               §   No. 274, 2018
        Defendant Below-                       §
        Appellant,                             §   Court Below—Superior Court
                                               §   of the State of Delaware
        v.                                     §
                                               §   Cr. ID S1603008327
  STATE OF DELAWARE,                           §
                                               §
        Plaintiff Below-                       §
        Appellee.                              §


                           Submitted: July 13, 2018
                           Decided:   July 30, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

      Upon consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record below, the Court concludes that the judgment below should

be affirmed on the basis of the Superior Court’s well-reasoned decision dated April

24, 2018. The Superior Court did not err in concluding that the appellant’s second

motion for postconviction relief was procedurally barred and that the motion failed

to satisfy the pleading requirements of Rule 61(d)(2) in order to overcome the

procedural hurdles.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 2